DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16-Nov-2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumann et al. (US 2005/0139436) in view of Zindler (US 2,799,366).  
Regarding independent claim 1, Baumann discloses a braking system (see Abstract, FIGS. 1, 2) comprising: a rotor (42); a braking mechanism (12) (see FIG. 1, ¶ 0021); an actuator system (33) configured to facilitate repositioning the rotor from a first position where the rotor does not engage with the brake mechanism to a second position where the rotor engages with the brake mechanism (see ¶¶ 0024, 0025); and a controller (55) configured to control the actuator system to reposition the rotor from the first position to the second position in response to a braking condition (see ¶ 0024); wherein the rotor is locked in the first position until the braking condition is present (see ¶ 0023).  
Baumann does not disclose that the braking mechanism includes a brake pad.
Zindler teaches a braking system (see col. 1, lines 15-19, FIG. 2) comprising a braking mechanism that includes a brake pad (2’ and 3’).  
It would have been obvious to combine the brake pads of Zindler with the braking mechanism of Baumann to provide a braking surface that has improved wear resistance properties (see e.g. Zindler, col. 7, lines 61-66) in addition to providing a braking surface that can be replaced upon wear.  
Regarding claim 3, Baumann discloses that the rotor is a first rotor (42), and the brake pad is a first brake pad (located at 12), further comprising a second rotor (44), wherein the braking mechanism includes a second brake pad (located at 14).  
Regarding claim 4, Baumann discloses that the first rotor and the second rotor are both translationally repositionable (see ¶ 0025).
Regarding claim 5, Baumann discloses that the actuator system is configured to facilitate translating (i) the first rotor from the first position to the second position (see ¶ 0025) and (ii) the second rotor from a third position to a fourth position (see ¶ 0025) to increase a space between the first rotor and the second rotor (see ¶ 0025).  
Regarding claim 6, Baumann discloses that the position of the first brake pad and the second brake pad is fixed (see FIG. 1), and wherein each of the first brake pad and the second brake pad engages with an exterior facing surface of the first rotor or the second rotor (see ¶ 0025), respectively, when the first rotor is at the second position and the second rotor is at the fourth position (see ¶ 0025).  
Regarding claim 7, Baumann discloses that the braking mechanism is configured to facilitate compressing each of the first brake pad and the second brake pad against an exterior facing surface of the first rotor or the second rotor, respectively, when the first rotor is at the second position and the second rotor is at the fourth position (see ¶¶ 0024, 0025).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

December 1, 2022